Exhibit 10.1

 

RETIREMENT AGREEMENT AND RELEASE

 

THIS RETIREMENT AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between J. Douglas Cheatham (hereinafter referred to as “Executive”), Old
Second Bancorp, Inc. (“Old Second”) and Old Second National Bank (the “Bank,”
and together with Old Second, the “Company”) (the Company and Executive being
herein each referred to as a “Party” and collectively referred to as the
“Parties”). In consideration of the mutual covenants hereinafter set forth, the
Parties hereby agree as follows:

 

1.                                      Executive has irrevocably retired from
employment with the Company effective March 15, 2017 (the “Retirement Date”) and
the Company has accepted Executive’s retirement.

 

2.                                      Effective as of the Retirement Date,
Executive hereby resigns from each and every position held with the Company or
any affiliate thereof, including, but not limited to, as an officer of the Bank
and Old Second and as a member of the board of directors of the Bank and Old
Second.

 

3.                                      Provided that Executive executes and
does not thereafter revoke this Agreement, the Company shall provide Executive
with the following:

 

a.              Commencing with the Company’s first payroll processing cycle as
administratively feasible following the Effective Date (as defined in Paragraph
17 below), the Company agrees to pay to Executive the amount of $205,871.25, to
be paid in substantially equal installments during the nine month period
immediately following the Effective Date in accordance with the Company’s normal
payroll processing cycles, in exchange for the promises of Executive contained
in this Agreement and in settlement of any claims related to Executive’s
employment at the Company set forth in Paragraph 5 of this Agreement. The
foregoing payments shall be subject to required income tax withholding and other
payroll deductions required by law.

 

b.              From the Retirement Date through December 31, 2017, Executive
and his dependents, as the case may be, shall be permitted to continue to
participate under the Company’s group health insurance plan in accordance with
any election of Executive in place as of immediately prior to the Retirement
Date; provided, however, that Executive shall be required to pay for any such
group health insurance at the same rate as an active employee of the Company.
Executive acknowledges that the Company’s portion of such group health insurance
for a nine month period, based on family coverage for an active employee, is an

 

1

--------------------------------------------------------------------------------


 

amount equal $11,072.88. At the conclusion of this period, Executive and his
dependents shall be eligible to continue such group health insurance coverage,
pursuant to COBRA, and shall be responsible for the entire COBRA premium for the
applicable COBRA continuation period.

 

c.               Executive will be entitled, at the Company’s expense, to
receive up to three months of outplacement services from Lee Hecht Harrison
(“LHH”) at a fee not to exceed $5,000. The three-month time period shall begin
as of the first date on which Executive begins using the services of LHH.

 

d.              All currently outstanding un-vested shares of Restricted Stock
Units will be vested as of the Retirement Date in accordance with the Retirement
provision in the Restricted Stock Unit Award Agreement.

 

e.               The Parties acknowledge and agree that the foregoing payments
and benefits are benefits to which Executive would not be entitled under the
Company’s established policies, plans, and procedures and that these benefits
constitute extra benefits in exchange for Executive signing and not subsequently
revoking this Agreement.

 

4.                                      The Parties acknowledge and agree that
Executive will be paid all salary, wages, vacation, and any other benefits due
and owing to Executive as of the Retirement Date, according to the established
policies, plans, and procedures of the Company. Such payments shall be paid to
Executive in accordance with the terms of those established policies, plans, and
procedures and in compliance with all applicable laws. The payments of salary,
wages, vacation and any other benefits due and owing to Executive according to
the established policies, plans and procedures of the Company will be paid to
Executive regardless of Executive entering into this Agreement.

 

5.                                      In consideration of the promises made by
the Company in this Agreement, the sufficiency of which Executive fully
acknowledges, Executive hereby releases and forever discharges the Company, and
its affiliates, parent, subsidiaries, predecessors, successors and assigns, and
each of its and their respective owners, shareholders, directors, officers,
employees, agents, attorneys, insurance carriers and representatives, past,
present and future, and each of them (hereinafter collectively referred to as
the “Company Releasees”), from any and all actions, causes of action, claims or
liabilities of any kind, whether known or unknown, which have or could be
asserted against the Company Releasees arising out of or related to Executive’s
employment with the Company and any other occurrence up to and including the
date of this Agreement, including but not limited to:

 

2

--------------------------------------------------------------------------------


 

a.              claims, actions, causes of action or liabilities based on
discrimination or retaliation arising under the Equal Pay Act of 1963, as
amended, Title VII of the Civil Rights Act of 1964, as amended, Section 1981 of
the Civil Rights Act of 1866, as amended, the Americans with Disabilities Act of
1990, as amended, the Civil Rights Act of 1991, as amended, the Federal Worker
Adjustment and Retraining Notification Act, the Illinois Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, as
amended and only to the extent permitted by law, the Rehabilitation Act of 1973,
as amended, the Age Discrimination in Employment Act of 1967, as amended, the
Family Medical Leave Act, as amended, the Federal Occupational Safety and Health
Act, as amended, the National Labor Relations Act, as amended, the Illinois
Human Rights Act, as amended, and any other federal, state, municipal or local
employment discrimination statutes (including, but not limited to, claims based
on age, sex, attainment of benefit plan rights, race, religion, national origin,
handicap, disability, sexual orientation, marital status, retaliation, genetic
information and veteran status);

 

b.              claims, actions, causes of action or liabilities based upon any
other federal, state, municipal or local statute, law, ordinance or regulations;

 

c.               any other claim whatsoever including, but not limited to,
claims based upon breach of contract, wrongful termination, defamation,
intentional infliction of emotional distress, negligence or any other common
law, statutory or other claim whatsoever arising out of or relating to
Executive’s employment with the Company;

 

d.              but excluding any claims which Executive may make under state
workers’ compensation or unemployment compensation laws or any claims which by
operation of law Executive cannot waive and claims related to a breach of this
Agreement.

 

Executive understands that nothing contained in this Agreement limits
Executive’s ability to file, pursuant to any applicable whistleblower statute or
program (each, a “Whistleblower Program”), a charge or complaint with any
federal, state, municipal or local governmental agency or commission
(“Government Agencies”). Executive further understands that this Agreement does
not limit Executive’s ability to communicate or cooperate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing information, without
notice to the Company. This Agreement also does not limit Executive’s right to
receive financial incentive pursuant to a Whistleblower Program for information
provided to any Government Agencies.

 

3

--------------------------------------------------------------------------------


 

However, Executive is waiving the right to recover, other than pursuant to a
Whistleblower Program, any money in connection with a charge or investigation
and any money in connection with a charge filed by any other individual or by
the Equal Employment Opportunity Commission or any other Government Agency,
except where such waivers are prohibited by law.

 

6.                                      In consideration of the promises made by
Executive in this Agreement, the sufficiency of which Company fully
acknowledges, the Company hereby releases and forever discharges Executive, and
his agents, attorneys, insurance carriers and representatives, past, present and
future, and each of them (hereinafter collectively referred to as the “Executive
Releasees”), from any and all actions, causes of action, claims or liabilities
of any kind, whether known or unknown, which have or could be asserted against
the Executive Releasees arising out of or related to Executive’s employment with
the Company and any other occurrence up to and including the date of this
Agreement, including but not limited to:

 

a.              claims, actions, causes of action or liabilities based upon any
other federal, state, municipal or local statute, law, ordinance or regulations;
and

 

b.              any other claim whatsoever including, but not limited to, claims
based upon breach of contract, defamation, negligence or any other common law,
statutory or other claim whatsoever arising out of or relating to Executive’s
employment with the Company.

 

For the avoidance of doubt, the Parties acknowledge and agree that excluded from
the release described in this Paragraph 6 are any and all actions, causes of
action, claims or liabilities of any kind, whether known or unknown, which have
or could be asserted against the Executive Releasees arising out of or related
to any accounts, loans, lines of credit, or other banking products or services
obtained directly or indirectly by Executive from the Company or any of its
affiliates.

 

7.                                      Within five (5) business days of the
Retirement Date, Executive will return any Company documents, property, and
computerized information including but not limited to the following: keys,
client lists, and any other confidential or Company information or property that
Executive possesses.

 

Executive acknowledges and agrees that he remains subject to Section 5.1
(“Confidentiality”) of the Assurance Agreement (as defined in Paragraph 11
below); provided, however, notwithstanding any provisions in this Agreement, the
Assurance Agreement or any Company policy applicable to the unauthorized use or
disclosure of trade secrets, Executive is hereby notified that, pursuant to the
Defend Trade Secrets Act of 2016 (Pub. Law 114-153), Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is

 

4

--------------------------------------------------------------------------------


 

made (i) in confidence to a Federal, State, municipal or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law.
Executive also may not be held so liable for such disclosures made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, individuals who file a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Nothing in this
Agreement shall be construed to authorize, or limit liability for, an act that
is otherwise prohibited by law, such as the unlawful access of material by
unauthorized means.

 

8.                                      Executive and Company agree that neither
party will disparage or vilify the other party, and both parties will refrain
from making any false, negative, critical, disparaging or misleading statements
about Executive’s employment with the Company, its work product, its employees,
the termination of Executive’s employment or any other dealings of any kind
between Executive and the Company, to any third party, specifically including,
without limitation, any past, present or prospective employee of the Company,
any customer or prospective customer of the Company, any prospective employer of
Executive, or any representative of any media. Executive further agrees to not
apply for or seek future employment opportunities with the Company. The Parties
acknowledge and agree that, for purposes of this Paragraph 8, only statements
made by members of Old Second’s board of directors, Old Second’s Chief Executive
Officer and the Bank’s Executive Vice President, Human Resources, shall be
attributable to the Company.

 

9.                                      Executive agrees that during the three
months immediately following the Retirement Date, he will make himself available
to the Company and cooperate with the Company upon the Company’s request with
respect to matters relating to any audit or other business purposes for which
the Company may need his assistance during that time. Additionally, Executive
agrees that he will make himself available to the Company and cooperate with the
Company upon the Company’s request with respect to litigation matters for which
the Company may need his assistance at any time following the Retirement Date.

 

10.                               Nothing in this Agreement shall be construed
to limit either Executive or the Company from any right of recovery against the
other for any damages incurred due to breach of this Agreement or any other
actions of Executive or the Company, including costs and reasonable attorneys’
fees incurred to enforce any of the provisions

 

5

--------------------------------------------------------------------------------


 

of this Agreement or as a result of either Executive or the Company’s breach of
any material term.

 

11.                               Executive acknowledges that this Agreement
contains the entire understanding between the Parties and, except as stated
specifically herein, supersedes any prior agreements, statements, comments, or
proposals between the Parties. However, this Agreement shall not be construed to
supersede or diminish any right or obligation under any confidentiality
agreement or other restrictive covenant signed by Executive in connection with
his employment with the Company. Rather, any obligations Executive may have to
the Company under any confidentiality agreement or other restrictive covenant
signed by Executive relating to his employment with the Company remain in full
force and effect, including, but not limited to the restrictive covenants
included in Section 5 of that certain Compensation and Benefits Assurance
Agreement by and between Old Second and Executive (the “Assurance Agreement”).

 

12.                               Executive acknowledges and agrees that in
signing this Agreement he does not rely and has not relied on any representation
or statement by any of the Releasees’ agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement or otherwise.
Executive acknowledges that this Agreement may not be supplemented or modified
between the Parties except by written agreement between the Parties.

 

13.                               This Agreement shall be binding upon Executive
and upon his heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Releasees and each of them, and to
their heirs, administrators, representatives, executors, successors, and
assigns. This Agreement may not be assigned by Executive without the prior
express written consent of the Company.

 

14.                               This Agreement is made and entered into in the
State of Illinois and shall in all respects be interpreted, enforced and
governed under the laws of the State of Illinois, without regard to the choice
of law provisions of any state. Any disputes relating to this Agreement shall be
maintained exclusively in state court located in Kane County, Illinois or
federal court in the United States District Court for the Northern District of
Illinois, Eastern Division, and Executive submits to the personal jurisdiction
of such courts for this purpose.

 

15.                               Should any provision of this Agreement be
declared or be determined by any court of competent jurisdiction to be illegal
or invalid, the validity of the remaining parts, terms or provisions shall not
be affected thereby, and said illegal or invalid part, term, or provision shall
be deemed not be a part of this Agreement. The Parties expressly empower a court
of competent jurisdiction to modify any term or provision of this Agreement to
the extent necessary to comply with existing law and to enforce the Agreement as
modified.

 

6

--------------------------------------------------------------------------------


 

16.                               Executive acknowledges and agrees that the
Company has advised him to consult with an attorney of his choosing prior to
signing this Agreement and that he has been given a period of at least
twenty-one (21) days or until March 15, 2017 (whichever date is later), within
which to consider this Agreement prior to signing below.

 

17.                               Executive acknowledges and agrees that he may
revoke this Agreement within seven (7) days after its signing by him and that in
no event shall this Agreement become effective until eight (8) days after the
date on which Executive signs below (such eighth (8th) day being referred to as
the “Effective Date”). Any revocation must be made in writing and should be
directed to Bob DiCosola, Executive Vice President, Human Resources at Old
Second National Bank, 37 South River Street, Aurora, IL 60506, via certified
mail.

 

18.                               The Parties agree this Agreement is a joint
work product of the Parties and may not be construed against either Party as
drafter.

 

19.                               This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original for all purposes, and
together shall constitute one and the same consent notwithstanding that all
Parties are not signatory to the same counterpart. The delivery of copies of
this Agreement and of signature pages by electronic mail, pdf or facsimile
transmission shall constitute effective execution and delivery of this Agreement
and may be used in lieu of the original Agreement for all purposes, including
use in any litigation or legal proceeding. Signatures of the Parties transmitted
by electronic mail or facsimile shall be deemed to be their original signatures
for all purposes, including use in any litigation or legal proceeding.

 

20.                               Executive acknowledges and agrees that he has
carefully read and fully understands all of the provisions and effects of this
Agreement. Executive further acknowledges that he considers this Agreement to be
in his best interest; that he has signed this Agreement intending to be legally
bound hereby; and that he voluntarily enters into this Agreement by signing this
Agreement below.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

Old Second National Bank

J. Douglas Cheatham

 

 

 

 

By:

Bob DiCosola

By:

/s/ J. Douglas Cheatham

 

 

Title:

Executive Vice President,

Dated:  March 15, 2017

 

Human Resources

 

 

 

 

 

/s/Bob DiCosola

 

 

 

 

Dated:  March 15, 2017

 

 

 

Old Second Bancorp, Inc.

 

 

 

 

 

By:

James Eccher

 

 

 

Title:

CEO

 

 

 

 

/s/James Eccher

 

 

 

 

 

Dated: March 15, 2017

 

 

 

 

 

 

8

--------------------------------------------------------------------------------